  Case: 1:21-cv-01283-PAG Doc #: 9 Filed: 09/13/21 1 of 4. PageID #: 114




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


Ruby Clarke,                                  )          CASE NO. 1:21 CV 1283
                                              )
               Plaintiff,                     )          JUDGE PATRICIA A. GAUGHAN
                                              )
         v.                                   )
                                              )
Geico Insurance,                              )          Memorandum of Opinion and Order
                                              )
               Defendant.                     )


       Pro se Plaintiff Ruby Clarke filed this action against Defendant Geico Insurance

(“GEICO”) for damages allegedly sustained in an automobile accident. (Doc. Nos. 1 and 3).

For the reasons that follow, this action is dismissed.

                                       I. BACKGROUND

       On July 2, 2021, Plaintiff filed a Complaint against “Geico Insurance” in which Plaintiff

seeks “full compensation” from the defendant for injuries she allegedly sustained as a result of a

motor vehicle accident in Cleveland, Ohio on February 4, 2020. (Doc. No. 1 at 1). It appears

that Plaintiff’s Complaint is against the defendant as the insurer of the vehicle that allegedly

struck Plaintiff. Plaintiff states that she has submitted a claim with Geico and forwarded the

requested medical records and documentation, but Geico “has yet to make an offer regarding

this claim.” (Id. at 2). Plaintiff requests $235,173 in damages.

       Defendant GEICO Advantage Insurance Company filed a Motion to Dismiss the

Complaint (Doc. No. 7), noting the defendant’s correct name and asserting that Plaintiff has

failed to state a claim upon which relief may be granted because she has not obtained a
  Case: 1:21-cv-01283-PAG Doc #: 9 Filed: 09/13/21 2 of 4. PageID #: 115




judgment against the insured.

                                  II. STANDARD OF REVIEW

        Under Federal Rule of Civil Procedure 12(b)(6), a party may move for the dismissal of

claims when the claimant has failed to “state a claim upon which relief can be granted.” Fed. R.

Civ. P. 12(b)(6). When deciding a motion to dismiss under this rule, the function of the Court is

to test the legal sufficiency of the complaint. See Mayer v. Mylod, 988 F.2d 635, 638 (6th Cir.

1993). And in reviewing the complaint, the Court must construe the pleading in the light most

favorable to the plaintiff, accept all factual allegations as true, and determine whether the

complaint contains “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007);Ashcroft v.

Iqbal, 556 U.S. 662, 679, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009). Legal conclusions and

unwarranted factual inferences, however, are not entitled to a presumption of truth. Twombly,

550 U.S. at 555; see also Papasan v. Allain, 478 U.S. 265, 286, 106 S. Ct. 2932, 92 L. Ed. 2d

209 (1986) (The Court is “not bound to accept as true a legal conclusion couched as a factual

allegation.”).

        Additionally, courts must read Rule 12(b)(6) in conjunction with Federal Civil

Procedure Rule 8(a)(2)’s requirement that a plaintiff need offer “only ‘a short and plain

statement of the claim showing that the pleader is entitled to relief..’” Erickson v. Pardus, 551

U.S. 89, 93, 127 S. Ct. 2197, 167 L. Ed. 2d 1081 (citing Twombly, 550 U.S. at 596). Although

specific facts are not required, to meet the basic minimum notice pleading requirements of Rule

8, Plaintiff’s complaint must give the defendants fair notice of what the plaintiff’s legal claims

are and the factual grounds upon which they rest. Bassett v. National Collegiate Athletic Ass’n,



                                                 -2-
  Case: 1:21-cv-01283-PAG Doc #: 9 Filed: 09/13/21 3 of 4. PageID #: 116




528 F.3d 426, 437 (6th Cir. 2008). The plaintiff’s obligation to provide the grounds for relief

“requires more than labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do.” Twombly, 550 U.S. at 555. Factual allegations “must be enough to raise a

right to relief above the speculative level.” Id.

        Pro se pleadings are liberally construed. Boag v. MacDougall, 454 U.S. 364, 365, 102 S.

Ct. 700, 70 L. Ed. 2d 551 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520, 92 S. Ct.

594, 30 L. Ed. 2d 652 (1972). And the Court holds a pro se complaint to a less stringent

standard than one drafted by an attorney. Spotts v. United States, 429 F.3d 248, 250 (6th Cir.

2005) (citing Haines, 404 U.S. at 520). The Court is not required, however, to conjure

unpleaded facts or construct claims on Plaintiff’s behalf. See Grinter v. Knight, 532 F.3d 567,

577 (6th Cir. 2008) (citation omitted); Beaudett v. City of Hampton, 775 F.2d 1274, 1277-78

(4th Cir. 1985).

                                           III. ANALYSIS

        It appears that Plaintiff is attempting to sue GEICO as the alleged tortfeasor’s liability

insurer. However, in Ohio, “an injured person may sue a tortfeasor’s liability insurer ... only

after obtaining judgment against the insured.” Chitlik v. Allstate Ins. Co., 34 Ohio App.2d 193,

193, 299 N.E.2d 295 (8th Dist.1973) (citing Ohio Revised Code §§ 3929.05 and 3929.06).

Here, there is no suggestion in Plaintiff’s Complaint that she has obtained a judgment against

the driver of the vehicle that allegedly struck Plaintiff. In fact, Plaintiff fails to even identify the

alleged tortfeasor. Plaintiff, therefore, cannot maintain an action against GEICO as the alleged

tortfeasor’s insurer, and she fails to state a claim upon which relief may be granted.

        Defendant’s Motion to Dismiss (Doc. No. 7) is granted.



                                                    -3-
  Case: 1:21-cv-01283-PAG Doc #: 9 Filed: 09/13/21 4 of 4. PageID #: 117




                                     IV. CONCLUSION

       In light of the foregoing, Defendant’s Motion to Dismiss (Doc. No. 7) is granted, and

this action is DISMISSED. Plaintiff’s “Motion for Default” (Doc. No. 4) is denied as moot.

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision

could not be taken in good faith.

       IT IS SO ORDERED.


                                             /s/ Patricia A. Gaughan
                                            PATRICIA A. GAUGHAN
                                            United States District Court
                                            Chief Judge

Dated: 9/13/21




                                              -4-
